Citation Nr: 9903490	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for undifferentiated 
mixed connective tissue disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
September 1994.

This matter arises from various rating decisions rendered 
since April 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that, in the 
aggregate, granted service connection for the disabilities at 
issue while assigning a 10 percent disability rating for 
each.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

While this case was in appellate status, the veteran 
requested a personal hearing before a traveling Member of the 
Board.  Such hearing was held on September 8, 1997; a 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The veteran experiences migraine headaches that can be 
prostrating in nature on an average of at least once a month; 
however, these have not resulted in time lost from her 
employment.

2.  Symptoms associated with the veteran's undifferentiated 
mixed connective tissue disease includes fatigue and joint 
aches that occur throughout her body several times per year, 
but that do not otherwise interfere with her employment.



CONCLUSIONS OF LAW

1.  The veteran's migraine headaches are 30 percent 
disabling, but not more, under applicable schedular criteria.  
38 C.F.R. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (1998).

2.  Undifferentiated mixed connective tissue disease is not 
more than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.88b, DC 6350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches

The veteran contends that her migraine headaches are more 
severe than currently evaluated.  In support, she cites their 
frequency and severity.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (1998).  Where entitlement to service connection has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This is so, despite the fact that a given disability must be 
viewed in relation to its history.  See 38 C.F.R. § 4.1 
(1998); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Migraine headaches characterized by prostrating attacks that 
average 1 in 2 months over the past several months shall be 
evaluated as 10 percent disabling.  To warrant a 30 percent 
disability evaluation, migraine headaches must be accompanied 
by characteristic prostrating attacks that have occurred on 
an average of once a month over the past several months; to 
warrant a 50 percent disability evaluation, migraine 
headaches must be very frequent in nature, completely 
prostrating, and productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  It is 
within the foregoing context that the veteran's claim must be 
evaluated.

The veteran's service medical records indicate that she began 
experiencing migraine headaches some time in 1988.  During a 
VA neurological examination conducted in March 1995, the 
veteran indicated that she experiences headaches 
approximately once a month, and that they are very severe in 
nature.  She indicated that she was unable to do most of her 
usual activities until the headache subsided.  Similarly, 
during personal hearings held both before a hearing officer 
and the undersigned, the veteran testified that she 
experienced migraine headaches monthly.  She indicated that 
these could occur 2 or 3 times during any given month, and 
that she sometimes had to lie down as a result.  However, she 
also testified that she had not lost any time from work 
because of this disability.  The veracity of the veteran's 
testimony as to the nature and frequency of her headaches has 
not been contradicted by other evidence.  

The foregoing indicates that the veteran experiences 
prostrating migraine 
headaches on an average of once a month but that these do not 
affect her economic adaptability.  As such, a 30 percent 
rating, but no more, is warranted for 
this disability under the pertinent provisions of 38 C.F.R. 
Part 4.  See 
38 C.F.R. § 4.124a, DC 8100.


II.  Undifferentiated Mixed Connective Tissue Disease

The veteran contends that this disability also warrants an 
increased rating.  She cites periodic joint aches, fatigue, 
and flu-like symptoms to support her claim.

The provisions of 38 U.S.C.A. § 1155 and 38 C.F.R. Part 4 are 
incorporated herein by reference.  In addition, when an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  The veteran's undifferentiated mixed 
connective tissue disease is most analogous to systemic lupus 
erythematosus.  See 38 C.F.R. § 4.88b, DC 6350.  Therein, 
exacerbations that occur once or twice yearly shall be 
evaluated as 10 percent disabling; to warrant a 60 percent 
disability evaluation, exacerbations must occur 2 or 3 times 
per year and last for a week or more at a time.

Service medical records indicate that the veteran was 
diagnosed with undifferentiated connective tissue disease in 
mid-1988; she subsequently was discharged and given severance 
pay as a result of this disability.

The veteran underwent a VA physical examination in April 
1996.  The findings from that and previous examinations were 
analyzed by a VA physician in July 1996.  The physician 
concluded that the veteran suffers from some form of 
undifferentiated mixed connective tissue disease that has 
been stable for some time. 

The veteran complained of fatigue and achiness in all her 
joints several times per year that resulted in "some good 
days and some bad days" at the personal hearings conducted in 
July 1996 and September 1997.  Of note, is that she testified 
that she had not lost any time from work as a result of this 
disability, that this disability does not otherwise impose 
limitations or restrictions on her activities, and that it 
has not required treatment during recent years.  Moreover, 
during the latter personal hearing, the veteran testified 
that symptomatology associated with this disability has been 
relatively stable.

The foregoing indicates that the veteran's undifferentiated 
mixed connective tissue disease currently is no more than 10 
percent disabling.  Although she experiences fatigue and 
joint aches periodically, these do not constitute 
"exacerbations" as contemplated by 38 C.F.R. § 4.88b, DC 
6350, which discusses "exacerbation" in the broader context 
of impairment of health.  The veteran's complaints in this 
regard have been more of a subjective nature.  Furthermore, 
she confirms that the symptomatology that she experiences is 
relatively stable, and has not affected her ability to work.  
Given that there is no indication that the disability at 
issue is subject to a minimum of two "exacerbations" per year 
that last for a week or more, or, for that matter, that it is 
subject to exacerbation as that term is intended by the 
pertinent provisions of 38 C.F.R Part 4, there is no basis to 
conclude that the disability at issue more nearly 
approximates the criteria contemplated by a higher disability 
evaluation.  See 38 C.F.R. § 4.7.

Parenthetically, the Board notes that the veteran referred to 
medical treatment in 1997 by a dermatologist and a 
rheumatologist, and that the reports of such treatment are 
not a part of the appellate record.  The failure of the RO to 
obtain and evaluate that evidence is not a prima facie 
violation of VA's duty to assist the veteran, inasmuch as 
there is no indication that they would provide proof of 
symptomatology beyond that already reflected by the appellate 
record.  See generally 38 U.S.C.A. § 5107(a) and Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992).  However, such 
records might serve as the basis for a reopened claim, 
38 C.F.R. § 3.157, if the veteran were to contend otherwise.  


ORDER

An increased rating for undifferentiated mixed connective 
tissue disease is denied; however, an increased rating of 30 
percent for migraine headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 3 -


